IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00115-CR

KENNETH BELL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                              From the County Court
                               Navarro County, Texas
                             Trial Court No. C34388-CR


                                        ORDER


       This appeal was abated to the trial court to determine the proper contents of the

clerk’s record in this appeal, order the trial court clerk to submit a new clerk’s record, if

necessary, and prepare oral or written findings. Those findings have been made and

filed with this Court. No new clerk’s record was required to be submitted.

       Accordingly, this appeal is reinstated. Appellant’s brief is due 30 days from the

date of this Order.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed March 19, 2015




Bell v. State                           Page 2